Charles W. Schroeder, Elsie
                                                                 A. Schroeder Schneider,
                                                                     Hollis London, s



                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 4, 2015

                                   No. 04-14-00167-CV

STEPHENS & JOHNSON OPERATING CO.; Henry W. Breyer, III, Trust; CAH, Ltd.-MOPI
for Capital Account; CAH, Ltd.-Stivers Capital Account; CAH, Ltd.-Wiegand Resources Capital
  Account Wiegand Resources; C.T. Carden; Myrl W. Deitch Trust; E.R. Godbout Family Tru,
                                         Appellants

                                             v.

Charles W. SCHROEDER, Elsie A. Schroeder Schneider, Hollis London, Terry Mengers Reel,
Ted Mengers, Debbie Mengers Quates, August H. Setinmeyer, Carole Schroeder Miller, James
      M. Schroeder, Sally Schroeder Tinanus, James E. Schroeder, Sue Schroeder Stanfo,
                                         Appellees

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                Trial Court No. CC-04-143
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
    The Appellant’s Second Unopposed Motion for Extension of Time to File Reply Brief is
GRANTED. The appellant’s reply brief is due on May 15, 2015.

                                                        PER CURIAM
Attested: ______________________________
              Keith E. Hottle
              Clerk of Court